OFFICE OFTHE   ATTORNEYGENERALOFTEXAS
                  AUSTIN
Banorable P. L. ldarquos8,Pago 8


p~vi~iona     of the above afted   Cartifiaate   of Title   lot:

             *Sea. 4. 'rhaterm ~Owner~lnaludes any per-
        son, firm, as8ooiatloa, of oorporation other than
        a mntiaoturer, Importer, diatrlbutor, or dealer
        clahing title to, or having a right to operate
        purnuant to a lien on a motor rshlolr after the
        flnt sale aa herein drflnad, eraopt the Federal
        Oareraaat aad tny of it8 ageaoIe8, aad tha State
        of 'kxaa and any gpvsrawatal subdirlrioa or
        agaaoy thereor not requlrod by,law to ragl8t6r
        or lioenes motor rehfole8 OW~O$ or u8sd thelrbf
        la Mli.8stat*.-
          "8.0. 60. ml8 pr0r10mu   of thi.8AQt ahall
     a& apply to motor vshlel.8 nob nq@~red ta bo
     nglatorsd or lloaaard  uadar tha Ian8of thi8
     Stats thea sffeobiro, aoz to nm)or vehlolrs arm*
     ld or operatad by the haenj, (io*oramat or my
        of it8 ageaoi*8, the State or nru8, or 8.w mint-
     01 al gorermmt   w&888 8ueh motor vehlol~ ir
     meEd to a prreoa nqulrad under this Aot to pm-
     ow   a oertifioato of title, in rhioh emat the
     provision8 hereof 8hall be fall3 operative a8 to
     cluohmotor nhiolo.*
          A m~atlT0 aaawer to gstrr fint  pw8tion;st8 W
qulrod under the above-quated rtatutory proridoB8;'
          With r*tamaoo to faor woead que8tiaa. tttl8de-
partmeat haa, Ln our    laloa l&h O-8999, that motor rohi-
ale8 pwoha8ed at ret& "n 8alm an4 mmti ana o antad by
yaoi*a   or lastrumataUtlo8 of th8 lNdere1 B omramoat Or
br eouatlo8, oitir8, rohool dfetriot8 aad other polltioal
8ubttiifoba8 of the 8tate of Tour, would aot bo 8ubjeot to
the tax levied by Art1018 6, liwn Bill no. 0, Aat6,  Reg-
ular Sc8dc)n,Fortpreveath Logialature, w~eael~w a
aopy pi this op$aioa for your oonvsaienoa and taioraatioa.
            Trll8tingthe roregeing lwlly umw8FI) your lnquirlos,
we am